UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 DSP GROUP, INC. (Name of Registrant as Specified in Its Charter) STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD STARBOARD VALUE AND OPPORTUNITY S LLC STARBOARD VALUE LP STARBOARD VALUE GP LLC STARBOARD PRINCIPAL CO LP STARBOARD PRINCIPAL CO GP LLC JEFFREY C. SMITH MARK R. MITCHELL PETER A. FELD MICHAEL BORNAK NORMAN J. RICE, III NORMAN P. TAFFE (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Starboard Value LP (“Starboard Value LP”), together with the other participants named herein, has made a definitive filing with the Securities and Exchange Commission of a proxy statement and accompanying WHITE proxy card to be used to solicit votes for the election of a slate of director nominees at the 2013 annual meeting of stockholders of DSP Group, Inc., a Delaware corporation. On May 24, 2013, Starboard Value LP issued the following press release: STARBOARD ISSUES OPEN LETTER TO DSP SHAREHOLDERS Responds to DSP’s Misleading Statements and Latest Attempt to Distract Shareholders From Their Record of Failure and Massive Destruction of Shareholder Value Urges All Shareholders to Vote the WHITE Proxy Card Today to Elect Nominees Michael Bornak, Norman J. Rice, III, and Norman P. Taffe at Upcoming Annual Meeting New York, NY – May 24, 2013 – Starboard Value LP (together with its affiliates, “Starboard”), one of the largest shareholders of DSP Group, Inc. (“DSP” or “the Company”) beneficially owning approximately 10.1% of its outstanding common stock, today announced that it has sent a letter to the shareholders of DSP.Starboard is urging shareholders to elect its three highly qualified and independent nominees, Michael Bornak, Norman J. Rice, III, and Norman P. Taffe, to serve on the Company’s board of directors at the upcoming 2013 Annual Meeting.The full text of the letter is included below: May 24, 2013 Open Letter to Shareholders of DSP Group, Inc. Dear Fellow Shareholders: CHANGE AT DSP IS NEEDED NOW HELP US HOLD DSP’S BOARD ACCOUNTABLE FOR OVERSEEING MASSIVE DESTRUCTION OF SHAREHOLDER VALUE STARBOARDS’ NOMINEES ARE EXTREMELY WELL QUALIFIED AND CAPABLE INDUSTRY VETERANS WITH TRACK RECORDS OF SUCCESS IN TURNING COMPANIES AROUND WHILE PRODUCING STRONG RETURNS FOR INVESTORS VOTE THE WHITE PROXY CARD TODAY Starboard Value LP, together with its affiliates (“Starboard”), currently beneficially owns approximately 10.1% of the outstanding common shares of DSP Group, Inc. (“DSP” or “the Company”), making us one of the Company’s largest shareholders.We have nominated three highly qualified and independent director candidates – Michael Bornak, Norman J. Rice, III, and Norman P. Taffe (each a “Nominee” and, collectively, the “Nominees”) – for election to DSP’s Board of Directors (the “Board”) as Class I directors at the upcoming 2013 Annual Meeting (the “Annual Meeting”).Our Nominees are running against the Company’s Class I director nominees, Eliyahu Ayalon, Zvi Limon, and Reuven Regev.The Company recently proposed to elect Gabi Seligsohn as a Class II director at the Annual Meeting as well.We are not nominating any individual to oppose Mr. Seligsohn. 1 The Annual Meeting is only a few weeks away.We believe that this election presents DSP’s shareholders with a choice of two starkly different paths: either support DSP’s director nominees, including Chairman Ayalon (tenure 17 years) and Mr. Limon (tenure 14 years), who have overseen a massive destruction of shareholder value and have continued to pursue failed business strategies in the hope that, this time, things will be different; or give DSP new directors who are willing and able to examine the Company’s failures and who have a strong track record of turning around underperforming companies like DSP. We are seeking to elect capable individuals who will bring much needed accountability to a Board that is led by long-serving directors whose primary concern appears to be maintaining their stranglehold on the Company and its shareholders.It is time for real change at DSP. We are seeking your support to elect our Nominees because we believe that the Board has failed to represent the best interests of DSP’s shareholders.Our Nominees are highly qualified, capable and ready to serve shareholders and to help make DSP a stronger, more profitable, and ultimately, more valuable company. THE CURRENT BOARD HAS OVERSEEN A MASSIVE DESTRUCTION OF SHAREHOLDER VALUE Under the direction of long-serving Board members like Messrs. Ayalon and Limon, DSP shareholders have suffered a huge decline in shareholder value.DSP’s stock has dramatically underperformed broad market indices over almost any extended time period.Over the past three and five-year periods, DSP’s stock underperformed the S&P IT Index (DSP’s peer group in its Form 10-K for the last several years) by 39.8% and 45.3%, respectively.Over a 10-year period, DSP’s stock has declined by 63.1% and underperformed the S&P Information Index by 182.1%.We believe this terrible performance is a direct result of DSP’s poor operating performance, poor capital allocation, and its inability to develop an effective business strategy. DSP Group Historical Share Price Performance As of June 20, 2011 Prior to Starboard’s involvement (1) As of May 10, 2013 1 Year 3 Year 5 Year 10 Year 1 Year 3 Year 5 Year 10 Year DSP Group % % -65.2
